Citation Nr: 1626552	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-01 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1960 to November 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

In November 2014, the Board remanded the issue on appeal for additional development.  The Board, in pertinent part, also remanded the issues of entitlement to service connection for a low back disability, the residuals of cold injury to the feet, and an acquired psychiatric disorder, but those matters were granted by rating actions in April 2015 and May 2015.  The Veteran was notified that these determinations were considered to have fully resolved his appeal as to these matters.  The Board finds no further action is required.


FINDING OF FACT

A chronic hip disorder was not manifest during active service or within a year of service discharge; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed osteoarthritis of the hips is etiologically related to his active service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The duty to notify has been met.  See March 2009 VA correspondence and September 2014 Travel Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for VA's duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claim.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Service treatment records are negative for complaint, treatment, or diagnosis related to the hips.  There is likewise no evidence of a chronic hip disability within a year of service.  VA treatment records dated in June 2013 noted the Veteran complained of bilateral hip pain.  He reported it had existed for 30 years, which would have been in 1983 and twenty years post-service.  Osteoarthritis of the hips is not shown until many years later.  The Veteran does not argue the contrary.  Instead, he states that his hip disorder is the result of his service connected bilateral foot disabilities.  He says his inability to walk properly has caused stress to his hips.    

VA examination in April 2014 included a diagnosis of bilateral hip osteoarthritis.     The examiner found that it was less likely that the disorders were incurred in or caused by an in-service injury, event or illness and less likely that it was proximately due to or the result of a service-connected condition or had been aggravated beyond its natural progression by a service-connected disability.  While acknowledging the Veteran's reported history of hip pain, the examiner specifically found that there were no symptoms, treatment, or diagnosis of a hip condition during active service or within 12 months after separation from service, and that the present examination revealed a normal gait with no callus to the bottom of the feet or indication of shifting of weight bearing.  His mild osteoarthritis of the hips indicated a natural progression as a result of aging.  

Based upon the evidence of record, the Board finds that the Veteran's hip disability was not manifest during active service and that the preponderance of the evidence fails to establish that it developed or was aggravated as a result of service.  Service treatment records are negative for complaint, treatment, or diagnosis related to the hips.  Arthritis of the hip was not manifest until many years post-service, which weighs against a finding of presumptive service connection or service connection based on continuity of symptomatology.  There is likewise no competent medical opinion establishing a relationship (causation or aggravation) between the bilateral his disorder and any service connected disability.  The April 2014 VA opinions as to etiology are persuasive and based upon adequate rationale.  

Consideration has been given to the statements from the Veteran that relate his current hip disability to service or service connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of arthritis, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that image testing is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).

That is, there is no indication that the Veteran is competent to etiologically link his diagnosis of osteoarthritis to his active service or service connected disability, to include his bilateral food disability. The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Given the nature of the nexus question in this case, the Board therefore concludes that the lay statements that attempt to link degenerative joint disease to service are not competent medical evidence.

In conclusion, the Board finds that service connection for a hip disability is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a hip disability is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


